Citation Nr: 0124954	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  00-12 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  



REPRESENTATION

Appellant represented by:	Susan E. Moore, Attorney



ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel





INTRODUCTION

The veteran had active service from January 1976 to October 
1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal.

REMAND

A preliminary review of the record discloses that the RO 
scheduled a videoconference hearing before a Member of the 
Board in response to the veteran's May 2000 VA Form 9 (Appeal 
to Board of Veterans' Appeals) request for a BVA hearing.  
The file documents that the appellant's representative, by 
telephone, canceled a hearing scheduled for July 31, 2001, 
because she "had more development to research prior to the 
hearing."  The file does not reflect that the requested 
hearing has been rescheduled or that the veteran withdrew his 
request for a hearing.  As such, the veteran's request for a 
hearing before a Member of the Board at the RO remains 
pending.  

Further, the Board finds that there may be additional medical 
evidentiary development necessary in this matter.  The 
appellant listed a number of psychiatric treatment providers 
in his February 1998 claim and also signed a consent form 
authorizing the RO to obtain medical records from these 
providers.  The RO attempted to obtain records from one of 
these sources and contacted the veteran for address 
information for the other providers, but no response was 
received to either the records or address requests.  The 
veteran's attorney has indicated that she was undertaking 
additional development, but no additional evidence has been 
received from the veteran or his attorney.  

Under these facts and circumstances and in order to give the 
veteran every consideration with respect to the present 
appeal, it is the Board's opinion that further development of 
the case is necessary.  Accordingly, this case is REMANDED 
for the following action:

1.  In addition to the development 
requested below, the RO is requested to 
review the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 
3.159).

2.  The RO should contact the veteran's 
attorney to ascertain whether she has any 
additional evidence to submit in support 
of the veteran's claim.  The veteran's 
attorney should also be requested to 
assist in obtaining the names and 
addresses, as well as authorizations for 
release of medical records, for all 
health care providers who have provided 
the veteran psychiatric treatment since 
his separation from service.  The RO 
should then obtain and associate with the 
claims file all identified records.  

3.  The RO should contact the veteran and 
his attorney to ascertain whether the 
veteran still desires a hearing before a 
Member of the Board at the RO.  If so, 
the RO should schedule the veteran for 
such a hearing as soon as possible.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2001).




